Case 8:20-cv-00094-JVS-DFM Document 18 Filed 06/05/20 Page 1 of 2 Page ID #:167



   1

   2

   3

   4

   5
                                                          JS-6
   6

   7

   8                       UNITED STATES DISTRICT COURT
   9    FOR CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
  10   MRR BROOKHURST CAR WASH,       )           Case No.: 8:20-cv-0094-JVS-DFM
       INC., SALMIR ALQUZA,           )           Assigned to the Hon. James V. Selna
  11                                  )
                  Plaintiffs,         )
  12                                  )           ORDER RE DISMISSAL OF
              vs.                     )           BERKSHIRE HATHAWAY GUARD
  13                                  )
                                      )           INSURANCE COMPANY WITH
  14   AMGUARD INSURANCE              )           PREJUDICE
       COMPANY, BERKSHIRE             )
  15   HATHAWAY GUARD INSURANCE )
       COMPANY and DOES 1 through 10, )
  16   inclusive,                     )           Action Filed: December 9, 2019
                                      )
  17              Defendants.         )
                                      )
  18

  19         Having considered the Joint Stipulation re Dismissal of Berkshire Hathaway
  20   Guard Insurance Company with Prejudice filed by Plaintiffs MRR Brookhurst Car
  21   Wash, Inc. and Salmir Alquza and defendant AmGUARD Insurance Company and
  22   for good cause shown,
  23

  24   \\\
  25   \\\
  26   \\\
  27

  28
                                              1
             ORDER RE DISMISSAL AS TO BERKSHIRE HATHAWAY GUARD INSURANCE COMPANY
Case 8:20-cv-00094-JVS-DFM Document 18 Filed 06/05/20 Page 2 of 2 Page ID #:168



   1         IT IS HEREBY ORDERED THAT the Complaint against Berkshire
   2   Hathaway Guard Insurance Company in this action is dismissed with prejudice.
   3         IT IS SO ORDERED.
   4

   5

   6
       Dated: June 05, 2020                _________________________________
                                                HON. JAMES V. SELNA
   7                                            United States District Judge
   8

   9

  10
       Submitted by:
  11
       WESTON & McELVAIN LLP
  12   Richard C. Weston (State Bar No. 126491)
       Wynn C. Kaneshiro (State Bar No. 166683)
  13   1960 East Grand Avenue, Suite 400
       El Segundo, California 90245
  14   Telephone: (213) 596-8000
       Facsimile: (213) 596-8039
  15   E-mail:     rweston@wmattorneys.com
                   wckaneshiro@wmattorneys.com
  16
       Attorneys for Defendant AMGUARD
  17   INSURANCE COMPANY
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                              2
            ORDER RE DISMISSAL AS TO BERKSHIRE HATHAWAY GUARD INSURANCE COMPANY
